Appeal by defendant from a judgment, upon resentence, of the County Court, Dutchess County, rendered September 16, 1976 convicting him of robbery in the first and second degrees, upon a jury verdict, and imposing sentence. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to concurrent prison terms of from 0 to 10 years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated. Hopkins, J. P., Lazer, Margett and O’Con-nor, JJ., concur.